                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IRON WORKERS’ MID-AMERICA               )
PENSION PLAN, et al.,                   )
                                        )
                       Plaintiffs,      )           CIVIL ACTION
                                        )
       vs.                              )           NO. 21 C 1229
                                        )
STEVEN KINKELAAR, d/b/a                 )           JUDGE FRANKLIN U. VALDERRAMA
KINKELAAR PRODUCTS & SERVICES, )
INC., a dissolved Illinois corporation, )
                                        )
                       Defendant.       )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, STEVEN KINKELAAR, d/b/a KINKELAAR PRODUCTS & SERVICES, INC., a

dissolved Illinois corporation, in the total amount of $7,374.15, plus Plaintiffs’ court costs and

reasonable attorneys’ fees in the amount of $1,056.00.

       On March 26, 2021, the Summons and Complaint was served on the Defendant by tendering

a copy of said documents to him personally at his place of business (a copy of the Summons and

Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on April 16, 2021.

As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully request entry of

default and judgment.



                                                            /s/ Patrick N. Ryan
Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Kinkelaar Products & Services\motion for entry of default and judgment.pnr.df.wpd




                                                                             2
                                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 30th
day of April 2021:

                                                Mr. Steven Kinkelaar
                                                Kinkelaar Products & Services, Inc.
                                                13202 E 1925th Avenue
                                                Effingham, IL 62401-6869



                                                                                            /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Kinkelaar Products & Services\motion for entry of default and judgment.pnr.df.wpd
